
	
		II
		110th CONGRESS
		2d Session
		S. 2984
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand and
		  enhance veterans' benefits, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Veterans' Benefits Enhancement Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United States Code.
					TITLE I—EDUCATION MATTERS
					Sec. 101. Elimination of reporting requirement for prior
				training.
					Sec. 102. Modification of waiting period before affirmation of
				enrollment in a correspondence course.
					Sec. 103. Elimination of change-of-program
				application.
					Sec. 104. Elimination of wage earning requirement for
				self-employment on-job training.
					TITLE II—OTHER BENEFITS MATTERS
					Sec. 201. Staying of claims.
					Sec. 202. Management of Board of Veterans' Appeals
				Docket.
					Sec. 203. Authorization of memorial headstones and markers for
				deceased remarried surviving spouses of veterans.
					Sec. 204. Permanent authority for VA to fund contract medical
				disability examinations.
					Sec. 205. Modification of servicemembers' group life insurance
				coverage.
					Sec. 206. Permit VA to provide Temporary Residence Assistance
				Grants to certain active duty servicemembers.
					Sec. 207. Designation of VA Office of Small Business
				Programs.
					TITLE III—HEALTH CARE MATTERS
					Sec. 301. Noninstitutional extended care services.
					Sec. 302. Extensions of certain authorities.
					Sec. 303. Permanent authority for veterans who participated in
				certain chemical and biological testing conducted by the Department of
				Defense.
					Sec. 304. Repeal of certain annual reporting
				requirements.
					Sec. 305. Amendments to annual Gulf War research
				report.
					Sec. 306. Payment for care furnished to CHAMPVA
				beneficiaries.
					Sec. 307. Payor provisions for care furnished to certain
				children of Vietnam veterans.
					Sec. 308. Disclosures from certain medical records.
					Sec. 309. Provision of health-plan contract information and
				Social Security number.
					TITLE IV—MISCELLANEOUS PROVISIONS
					Sec. 401. Expansion of authority for Department of Veterans
				Affairs police officers.
					Sec. 402. Uniform allowance for Department of Veterans Affairs
				police officers.
					Sec. 403. Increase in threshold for major medical facility
				leases requiring Congressional approval.
				
			2.References to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment or repeal to a section or other provision, the reference shall be
			 considered to be made to a section or other provision of title 38, United
			 States Code.
		IEDUCATION
			 MATTERS
			101.Elimination of
			 reporting requirement for prior trainingSection 3676(c)(4) is amended by striking
			 and the Secretary.
			102.Modification
			 of waiting period before affirmation of enrollment in a correspondence
			 courseSection 3686(b) is
			 amended by striking ten and inserting
			 five.
			103.Elimination of
			 change-of-program applicationSection 3691(d) is amended—
				(1)by inserting
			 (1) following another program if—;
				(2)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and
			 (D);
				(3)at the end of
			 subparagraph (C), as redesignated by paragraph (2) of this section, by striking
			 or; and
				(4)by striking the
			 period and inserting “; or
					
						(2)the change from
				one program to another is at the same educational institution and that
				educational institution finds that the new program is suitable to the veteran's
				or person's aptitudes, interests, and abilities as shall be evidenced by its
				certification to the Secretary of such veteran's or person's enrollment in the
				new program.
						In the
				case of a change of program described in paragraph (2), the veteran or person
				will not be required to apply to the Secretary for approval of such
				change..
				104.Elimination of
			 wage earning requirement for self-employment on-job trainingSection 3677(b) is amended by adding at the
			 end the following new paragraph:
				
					(3)The requirement
				for certification under paragraph (1) shall not apply to training described in
				section
				3452(e)(2).
					.
			IIOTHER BENEFITS
			 MATTERS
			201.Staying of
			 claims
				(a)In
			 generalChapter 5 is amended by inserting before section 502 the
			 following new section:
					
						501A.Staying of
				claims
							(a)Notwithstanding
				any other provision of this title, the Secretary may temporarily stay the
				adjudication of a claim or claims before the Board of Veterans' Appeals or an
				agency of original jurisdiction when the Secretary determines that the stay is
				necessary to preserve the integrity of a program administered under this
				title.
							(b)The Secretary
				shall issue regulations describing the factors the Secretary will consider in
				determining whether and to what extent a stay is warranted.
							(c)A claimant or
				claimants may petition for review of an action under a regulation prescribed in
				accordance with this section. Such review may be sought only in the United
				States Court of Appeals for the Federal Circuit, which may set aside such
				action if it determines that the action is arbitrary and
				capricious.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 501 the following
			 new item: 501A. Staying of claims..
				(c)Effective
			 dateThe provisions of section 501A, as added by subsection (a)
			 of this section, shall apply to—
					(1)any claim for
			 benefits under any law administered by the Secretary of Veterans Affairs that
			 is received by the Department of Veterans Affairs on or after the date of
			 enactment of this Act; and
					(2)any claim for
			 such benefits that was received by the Department of Veterans Affairs before
			 the date of enactment of this Act but is not finally adjudicated by the
			 Department as of that date.
					202.Management of
			 Board of Veterans' Appeals Docket
				(a)In
			 generalSection 7107(a)(1) is amended by inserting before the
			 period at the end the following: , but the Board may consider and decide
			 a particular case before another case with an earlier docket number if the
			 earlier case has been stayed, or if a decision on the earlier case has been
			 delayed for any reason and the later case is fully developed and ready for
			 decision.
				(b)Effective
			 dateThe amendment made by subsection (a) of this section shall
			 apply to—
					(1)any claim for
			 benefits under a law administered by the Secretary of Veterans Affairs that is
			 received by the Department of Veterans Affairs on or after the date of
			 enactment of this Act; and
					(2)any claim for
			 such benefits that was received by the Department of Veterans Affairs before
			 the date of enactment of this Act but is not finally adjudicated by the
			 Department as of that date.
					203.Authorization
			 of memorial headstones and markers for deceased remarried surviving spouses of
			 veterans
				(a)In
			 generalSection 2306(b)(4)(B) is amended by striking an
			 unremarried surviving spouse whose subsequent remarriage was terminated by
			 death or divorce and inserting a surviving spouse who had a
			 subsequent remarriage.
				(b)Effective
			 dateThe amendments made by this section shall apply to deaths
			 occurring on or after the date of the enactment of this Act.
				204.Permanent
			 authority for VA to fund contract medical disability examinations
				(a)Repeal of
			 expiration of authority To fund contract medical examinations using
			 appropriated fundsSection 704 of the Veterans Benefits Act of
			 2003 (Public Law 108–183; 117 Stat. 2651; 38 U.S.C. 5101 note), is
			 amended—
					(1)by striking
			 subsection (c);
					(2)by redesignating
			 subsection (d) as subsection (c); and
					(3)by striking
			 Temporary from the heading of
			 section 704.
					205.Modification
			 of servicemembers' group life insurance coverage
				(a)Expansion of
			 servicemembers' group life insurance To include certain members of individual
			 ready reserve
					(1)In
			 generalSubparagraph (C) of section 1967(a)(1) is amended by
			 striking section 1965(5)(B) of this title and inserting
			 subparagraph (B) or (C) of section 1965(5) of this title.
					(2)Conforming
			 amendments
						(A)Subparagraph (C)
			 of section 1967(a)(5) is amended by striking section 1965(5)(B) of this
			 title and inserting subparagraph (B) or (C) of section 1965(5)
			 of this title; and
						(B)Subparagraph (B)
			 of section 1969(g)(1) is amended by striking section 1965(5)(B) of this
			 title and inserting subparagraph (B) or (C) of section 1965(5)
			 of this title.
						(b)Reduction in
			 period of dependents' coverage after member separatesSection
			 1968(a)(5)(B)(ii) is amended by striking 120 days after.
				(c)Authority To
			 set premiums for ready reservists' spousesSection 1969(g)(1)(B)
			 is amended by striking (which shall be the same for all such
			 members).
				(d)Forfeiture of
			 veterans' group life insuranceSection 1973 is amended by
			 striking under this subchapter and inserting and
			 Veterans' Group Life Insurance under this subchapter.
				(e)Effective and
			 applicability dates
					(1)The amendments
			 made by subsection (a) of this section shall take effect on the date of
			 enactment of this Act.
					(2)The amendment
			 made by subsection (b) of this section shall apply with respect to
			 Servicemembers' Group Life Insurance coverage for an insurable dependent of a
			 member, as defined in section 1965(10) of title 38, United States Code, that
			 begins on or after the date of enactment of this Act.
					(3)The amendment
			 made by subsection (c) of this section shall take effect as if enacted on June
			 5, 2001, immediately after the enactment of the Veterans' Survivor Benefits
			 Improvements Act of 2001 (Public Law 107–14; 115 Stat. 25).
					(4)The amendment
			 made by subsection (d) of this section shall apply with respect to any act of
			 mutiny, treason, spying, or desertion committed on or after the date of
			 enactment of this Act for which a person is found guilty, or with respect to
			 refusal because of conscientious objections to perform service in, or to wear
			 the uniform of, the United States Armed Forces on or after the date of
			 enactment of this Act.
					206.Permit VA to
			 provide Temporary Residence Assistance Grants to certain active duty
			 servicemembersSection 2101(c)
			 is amended to read as follows:
				
					(c)The Secretary may
				provide assistance under this chapter to a member of the Armed Forces serving
				on active duty who is suffering from a disability described in this section if
				such disability is the result of an injury incurred or disease contracted in or
				aggravated in line of duty in the active military, naval, or air service. Such
				assistance shall be provided to the same extent, and subject to the same
				limitations, as assistance is provided to veterans under this
				chapter.
					.
			207.Designation of
			 VA Office of Small Business ProgramsThe Office of Small Business Programs of the
			 Department of Veterans Affairs is the office that is established within the
			 Office of the Secretary of Veterans Affairs under section 15(k) of the Small
			 Business Act (15 U.S.C. 644(k)). The Director of Small Business Programs is the
			 head of such office.
			IIIHEALTH CARE
			 MATTERS
			301.Noninstitutional
			 extended care services
				(a)Section 1701(10)
			 is repealed.
				(b)Section 1701(6)
			 is amended—
					(1)by redesignating
			 subparagraphs (E) and (F) as (F) and (G), respectively; and
					(2)by adding the
			 following new subparagraph (E):
						
							(E)Noninstitutional
				extended care services, including alternatives to institutional extended care
				which the Secretary may furnish (i) directly, (ii) by contract, or (iii)
				(through provision of case management) by another provider or
				payor.
							.
					302.Extensions of
			 certain authorities
				(a)Nursing home
			 careSubsection (c) of section 1710A is amended by striking
			 December 31, 2008 and inserting December 31,
			 2013.
				(b)Research
			 corporationsSection 7368 is amended by striking December
			 31, 2008 and inserting December 31, 2013.
				(c)Recovery
			 auditsSection 1703(d) is amended in paragraph (4) by striking
			 September 30, 2008 and inserting September 30,
			 2013.
				303.Permanent
			 authority for veterans who participated in certain chemical and biological
			 testing conducted by the Department of DefenseSubsection (e) of section 1710 is amended by
			 striking paragraph (3)(D).
			304.Repeal of
			 certain annual reporting requirements
				(a)Nurse pay
			 reportSection 7451 is amended by—
					(1)striking
			 subsection (f); and
					(2)redesignating
			 subsection (g) as subsection (f).
					(b)Long-term
			 planning reportSection 8107 is repealed.
				305.Amendments to
			 annual Gulf War research reportSection 707 of the Persian Gulf War
			 Veterans' Health Status Act (title VII of Public Law 102–585; 106 Stat. 4943;
			 38 U.S.C. 527 note) is amended in subsection (c)(1), by striking Not
			 later than March 1 of each year and inserting Not later than
			 July 1, 2008, and July 1 of each of the five following years.
			306.Payment for
			 care furnished to CHAMPVA beneficiariesSection 1781 is amended at the end by adding
			 the following new subsection:
				
					(e)Payment by the
				Secretary under this section on behalf of a covered beneficiary for medical
				care shall constitute payment in full and extinguish any liability on the part
				of the beneficiary for that
				care.
					.
			307.Payor
			 provisions for care furnished to certain children of Vietnam veterans
				(a)Children of
			 Vietnam veterans born with Spina BifidaSection 1803 is
			 amended—
					(1)by redesignating
			 subsection (c) as (d); and
					(2)by inserting new
			 subsection (c) as follows:
						
							(c)Where payment by
				the Secretary under this section is less than the amount of the charges billed,
				the health care provider or agent of the health care provider may seek payment
				for the difference between the amount billed and the amount paid by the
				Secretary from a responsible third party to the extent that the provider or
				agent thereof would be eligible to receive payment for such care or services
				from such third party, but—
								(1)the health care
				provider or agent for the health care provider may not impose any additional
				charge on the beneficiary who received the medical care, or the family of such
				beneficiary, for any service or item for which the Secretary has made payment
				under this section;
								(2)the total amount
				of payment a provider or agent of the provider may receive for care and
				services furnished under this section may not exceed the amount billed to the
				Secretary; and
								(3)the Secretary,
				upon request, shall disclose to such third party information received for the
				purposes of carrying out this
				section.
								.
					(b)Children of
			 women Vietnam veterans born with birth defectsSection 1813 is
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting new
			 subsection (c) as follows:
						
							(c)Where payment by
				the Secretary under this section is less than the amount of the charges billed,
				the health care provider or agent of the health care provider may seek payment
				for the difference between the amount billed and the amount paid by the
				Secretary from a responsible third party to the extent that the health care
				provider or agent thereof would be eligible to receive payment for such care or
				services from such third party, but—
								(1)the health care
				provider or agent for the health care provider may not impose any additional
				charge on the beneficiary who received medical care, or the family of such
				beneficiary, for any service or item for which the Secretary has made payment
				under this section;
								(2)the total amount
				of payment a provider or agent of the provider may receive for care and
				services furnished under this section may not exceed the amount billed to the
				Secretary; and
								(3)the Secretary,
				upon request, shall disclose to such third party information received for the
				purposes of carrying out this
				section.
								.
					308.Disclosures
			 from certain medical recordsSection 7332(b)(2) of such title is amended
			 by adding at the end thereof the following new subparagraph:
				
					(F)(i)To a representative of
				a patient who lacks decision-making capacity, when a practitioner deems the
				content of the given record necessary for that representative to make an
				informed decision regarding the patient's treatment.
						(ii)In this subparagraph, the term
				representative means an individual, organization or other body
				authorized under section 7331 of this title and its implementing regulations to
				give informed consent on behalf of a patient who lacks decision-making
				capacity.
						.
			309.Provision of
			 health-plan contract information and Social Security numberSubchapter I of chapter 17 of title 38,
			 United States Code, is amended—
				(1)by adding at the
			 end the following new section:
					
						1709.Provision of
				health-plan contract information and Social Security number
							(a)Any individual
				who applies for or is in receipt of any hospital, nursing home, or domiciliary
				care; medical, rehabilitative, or preventive health services; or other medical
				care under laws administered by the Secretary shall, at the time of such
				application, or otherwise when requested by the Secretary, furnish the
				Secretary with such current information as the Secretary may require to
				identify any health-plan contract, as defined in section 1729(i)(1) of this
				title, under which such individual is covered, to include, as applicable, the
				name, address, and telephone number of such health-plan contract; the name of
				the individual's spouse, if the individual's coverage is under the spouse's
				health-plan contract; the plan number, and the plan's group code.
							(b)Any individual
				who applies for or is in receipt of any hospital, nursing home, or domiciliary
				care; medical, rehabilitative, or preventive health services; or other medical
				care and services under laws administered by the Secretary shall, at the time
				of such application, or otherwise when requested by the Secretary, furnish the
				Secretary with the individual's Social Security number and the Social Security
				number of any dependent or Department of Veterans Affairs' beneficiary on whose
				behalf, or based upon whom, such individual applies for or is in receipt of
				such benefit. This subsection does not require an individual to furnish the
				Secretary with a Social Security number for any individual to whom a Social
				Security number has not been assigned.
							(c)The Secretary
				shall deny the individual's application for, or may terminate the individual's
				enrollment in, the system of patient enrollment established by the Secretary
				under section 1705 of this title, if the individual does not provide the Social
				Security number required or requested to be furnished pursuant to subsection
				(b) of this section. The Secretary, following such denial or termination, may,
				upon receipt of the information required or requested under subsection (b),
				approve the individual's application or reinstate the individual's enrollment
				(if otherwise in order), for such medical care and services provided on and
				after the date of such receipt of information.
							(d)Nothing in this
				section shall be construed as authority to deny medical care and treatment to
				an individual in a medical emergency.
							;
				and
				(2)by amending the
			 table of sections for such subchapter by adding at the end thereof the
			 following new item: § 1709. Provision of health-plan contract
			 information and Social Security number..
				IVMISCELLANEOUS
			 PROVISIONS
			401.Expansion of
			 authority for Department of Veterans Affairs police officersSection 902 is amended—
				(1)in subsection
			 (a)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)Employees of the
				Department who are Department police officers shall, with respect to acts
				occurring on Department property—
								(A)enforce Federal
				laws;
								(B)enforce the rules
				prescribed under section 901 of this title;
								(C)enforce traffic
				and motor vehicle laws of a State or local government within the jurisdiction
				of which such Department property is located as authorized by an express grant
				of authority under applicable State or local law. Any such enforcement shall be
				by issuance of a citation for violation of such law;
								(D)carry the
				appropriate VA-issued weapons, including firearms, while off Department
				property in an official capacity or while in an official travel status;
								(E)conduct
				investigations, on and off Department property, of offenses that may have been
				committed on property under the original jurisdiction of VA, consistent with
				agreements or other consultation with affected local, State, or Federal law
				enforcement agencies; and
								(F)carry out, as
				needed and appropriate, the duties described in subparagraphs (A)–(E) of this
				subsection when engaged in duties authorized by other Federal
				statutes.
								;
				and
					(B)by striking
			 paragraph (2) and renumbering paragraph (3) as paragraph (2) and adding
			 , and on any arrest warrant issued by competent judicial
			 authority before the period; and
					(2)by amending
			 subsection (c) to read:
					
						(c)The powers
				granted to Department police officers designated under this section shall be
				exercised in accordance with guidelines approved by the Secretary and the
				Attorney
				General.
						.
				402.Uniform
			 allowance for Department of Veterans Affairs police officersSection 903 is amended—
				(1)by striking the
			 matter in subsection (b) and inserting:
					
						(b)The amount of the
				allowance that the Secretary may pay under this section will be the lesser
				of—
							(1)the amount
				currently allowed as prescribed by the Office of Personnel Management;
				or
							(2)estimated costs
				or actual costs as determined by periodic surveys conducted by the
				Department.
							During
				any fiscal year no officer will receive more than the amount established under
				this subsection.;
				and
				(2)by striking the
			 matter in subsection (c) and inserting:
					
						(c)The allowance
				established under subsection (b) shall be paid at the beginning of a Department
				police officer's employment for those appointed on or after October 1, 2008. In
				the case of any other Department police officer, an allowance in the amount
				established under subsection (b) shall be paid upon the request of the
				officer.
						.
				403.Increase in
			 threshold for major medical facility leases requiring Congressional
			 approvalSection 8104(a)(3)(B)
			 is amended by striking $600,000 and inserting
			 $1,000,000.
			
